KINETICS MUTUAL FUNDS, INC. and KINETICS PORTFOLIOS TRUST FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT dated as of this15th day of December, 2006, to the Custody Agreement, dated as of June 26, 2006, is entered into by and among Kinetics Mutual Funds, Inc., a Maryland corporation, Kinetics Portfolios Trust, a Delaware business trust and U.S. Bank National Association, a national banking association organized and existing under the laws of the United State of America with its principal place of business at Cincinnati, Ohio. RECITALS WHEREAS, the parties have entered into a Custody Agreement dated as of June 26, 2006 (the “Agreement”); and WHEREAS, the parties desire to amend the Agreement; and WHEREAS, Article 14.2 of the Agreement allows for its amendment by a written instrument executed by the parties; NOW, THEREFORE, the parties agree as follows: Exhibit D, the fee schedule of the Agreement, is hereby superseded and replaced with Exhibit D attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KINETICS MUTUAL FUNDS, INC. U.S. BANK NATIONAL ASSOCIATION By: /s/ Peter B. Doyle By: /s/ Michael R. McVoy Name: Peter B. Doyle Name: Michael R. McVoy Title: President Title: Vice President KINETICS PORTFOLIOS TRUST By: /s/ Peter B. Doyle Name: Peter B. Doyle Title:President
